Olives, Chief Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
1) The merchandise covered by these appeals consists of sheathing felt imported from England, which is such or similar to the sheathing felt involved in US v. Morse et al., decided in ARD 38 and ARD 45, and therein held to be subject to appraisement upon the basis of export value. The record in said case is hereby incorporated herein.
2) Sheathing felt such as or similar to the sheathing felt covered by these appeals was freely offered for sale for exportation to the United States in usual wholesale quantities and in the ordinary course of trade at the prices stated during the respective periods, viz:
Per crate of 10 rolls of sheathing Period of exportation felt 25 yds. long by 32" wide
February 9, 1948, to £8-15-0
November 12, 1950 Less nondurable charges as invoiced
3) There was no higher foreign value during the respective periods, and upon this stipulation the appeals enumerated in attached schedule may be deemed submitted, they being limited to sheathing felt.
On tbe agreed facts I find tbe export value, as tbat value is defined in section 402 (d) of tbe Tariff Act of 1930, to be tbe proper basis for tbe determination of tbe value of tbe sbeatbing felt here involved, and tbat such value was as follows:
English currency per crate of 10 rolls of sheathing felt 25 yards Period of exportation long by 32" wide
Insofar as tbe appeals relate to all other merchandise, they are hereby dismissed.
February 9, 1948, to £8.15.0
November 12, 1950 Less nondutiable charges as invoiced
Judgment will be entered accordingly.